DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement filed on 10/07/2021 has been considered.

Claim Objections
3. Claims 4,5,9,10 and 16 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 4 should be replaced as follows, “The terahertz signal generation apparatus of claim 1, wherein: the [light] optical modulator is in a dual-parallel Mach-Zehnder interferometer structure, and a phase difference between an I-channel (in-phase) signal and a Q-channel (quadrature) signal, which are outputs from the dual-parallel Mach-Zehnder interferometer structure, is monitored through a tap connected to a rear end of the dual-parallel Mach-Zehnder interferometer structure”. Appropriate correction is required to make the claim clearer. 

b. Claim 5 should be replaced as follows, “The terahertz signal generation apparatus of claim 4, wherein: the [light] optical modulator comprises a phase shifter at a rear end of any one Mach-Zehnder interferometer in the dual-parallel Mach-Zehnder interferometer structure, and the phase shifter is controlled such that the phase difference between the I-channel (in-phase) signal and the Q-channel (quadrature) signal monitored through the tap is 90 degrees”. Appropriate correction is required to make the claim clearer. 

c. Claim 9 should be replaced as follows, “The terahertz signal generation apparatus of claim 7, wherein: the [light] optical modulator is in a dual-parallel Mach-Zehnder interferometer structure, and a phase difference between an I-channel (in-phase) signal and a Q-channel (quadrature) signal, which are outputs from the dual-parallel Mach-Zehnder interferometer structure, is monitored through a tap connected to a rear end of the dual-parallel Mach-Zehnder interferometer structure”. Appropriate correction is required to make the claim clearer. 


d. Claim 10 should be replaced as follows, “The terahertz signal generation apparatus of claim 9, wherein: the [light] optical modulator comprises a phase shifter at a rear end of any one Mach-Zehnder interferometer in the dual-parallel Mach-Zehnder interferometer structure, and the phase shifter is controlled such that the phase difference between the I-channel (in-phase) signal and the Q-channel (quadrature) signal monitored through the tap is 90 degrees”. Appropriate correction is required to make the claim clearer. 



e. Claim 16 should be replaced as follows, “The terahertz signal generation method of claim 15, wherein: the [light] optical modulator comprises a phase shifter at a rear end of any one Mach-Zehnder interferometer in the dual-parallel Mach-Zehnder interferometer structure, and the phase shifter is controlled such that the phase difference between the I-channel (in-phase) signal and the Q-channel (quadrature) signal monitored through the tap is 90 degrees”. Appropriate correction is required to make the claim clearer. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2 and 3 are rejected under 35 USC 103 as being unpatentable over Avik et al; (On-chip dual-comb source for spectroscopy -2018 attached) in view of Kim et al; (US 8610094). 

Regarding claim 1, Avik discloses a terahertz signal generation apparatus ;(terahertz signal generation apparatus, see figure 1A) comprising: first and second resonators ; (first and second resonators R1 and R2, see figure 1A) configured to respectively output an optical signal of a first resonant frequency and an optical signal of a second resonant frequency from an optical signal input through a gain medium; (first and second resonators R1 and R2  at first and second resonance frequency frep1 and frep2 respectively from an optical signal input through pump source (gain medium), see figure 1A)  an optical modulator configured to optically modulate the output optical signal of the second resonant frequency; (an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering; see page 4, column 2, lines 3-5)  configured to combine the CW optical signal of the first resonant frequency and the modulated optical signal of the second resonant frequency; (the output of the first and second resonators generated by the single CW laser are combined and out ot a fast photodiode, see page 2, Section device design and figure 1A) and a signal generator configured to generate a terahertz signal using heterodyne beating between the CW optical signal of the first resonant frequency and the modulated optical signal of the second resonant frequency;( an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering and the filtered is sent to photodiode followed, and the resulting rf signal is monitored and multiheterodyne RF beat notes is determined, see page 4, section multiheterodyne beat notes and figure 1A); wherein the first resonant frequency and the second resonant frequency are processed to have a predetermined frequency difference; (multiheterodyne beat notes between the combs when both rings are tuned into resonance with the pump laser to generate dual combs to have a predetermined Δfrep; see figure 1A).

However, Avik does not explicitly disclose an optical combiner.


In a related field of endeavor, Kim discloses an optical combiner ;(optical combiner 130 for combining the first light L1 and the second light  L2  to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical combiner of Kim with Avik to combine the first and the second laser light and the motivation is to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light

Regarding claim 2, Avik discloses the terahertz signal generation apparatus ;(terahertz signal generation apparatus, see figure 1A) of claim 1, wherein: each of the first and second resonators ;(first and second resonators R1 and R2, see figure 1A). comprises a ring waveguide and a bus waveguide connected to the ring waveguide;( the cascaded rings of the first and the second resonators have slightly different nominal radii of 50.04 and 49.98 mm, respectively and are coupled to the same bus waveguide; see page 2; section device design and figure 1A)  and the ring waveguide included in each of the first and second resonators has an effective refractive index ;(the high refractive index of Si3N4 waveguide of the ring resonators R1 and R2 are tailored by engineering the waveguide geometry; see page 2; section device design and figure 1A) and a radius that are adjusted according to a resonant frequency of an optical signal to be generated; (the microheaters on the resonators R1 and R2 can tune the resonance by more than one full free spectral range (FSR) to compensate for fabrication variations in the ring’s radius; see section device design and figure 1B). 

Regarding claim 3, Avik discloses the terahertz signal generation apparatus of claim 2, wherein: each of the first and second resonators further comprises a microheater ;(the resonators R1 and R2 consists of microheaters, see figure 1B) and center frequency values of optical signals output through the ring waveguide are finely adjusted through the microheater; (the microheaters on the resonators R1 and R2 can tune the resonance by more than one full free spectral range (FSR); see section device design and figure 1A). 

Claim 6 is rejected under 35 USC 103 as being unpatentable over Avik et al; (On-chip dual-comb source for spectroscopy -2018 attached) in view of Kim et al; (US 8610094) and further in view of CN et al; (CN 209281121U).

Regarding claim 6, Avik does not explicitly disclose the terahertz signal generation apparatus of claim 1, wherein the optical combiner has a nonlinear tapered structure in the form of a parabolic or Gaussian curve.

In a related field of endeavor, Kim discloses the terahertz signal generation apparatus ;(terahertz signal generation apparatus, see figure 1) of claim 1, wherein the optical combiner ;(optical combiner 130 for combining the first light L1 and the second light  L2  to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical combiner of Kim with Avik to combine the first and the second laser light and the motivation is to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light.

However, the combination of Avik and Kim does not explicitly disclose has a nonlinear tapered structure in the form of a parabolic or Gaussian curve.

In a related field of endeavor, CN discloses has a nonlinear tapered structure in the form of a parabolic or Gaussian curve ;(terahertz output mirror 7-4 may use off-axis parabolic mirror; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the parabolic mirror of CN with Avik and Kim to focus the input wave on the parabolic mirror and the motivation is to generate focused beam.


Claims 7 and 11 are rejected under 35 USC 103 as being unpatentable over Avik et al; (On-chip dual-comb source for spectroscopy -2018 attached) in view of Kim et al; (US 8610094) and further in view of CN et al; (CN 209281121U).

Regarding claim 7, Avik discloses a terahertz signal generation apparatus ;(terahertz signal generation apparatus, see figure 1A) comprising: first and second fiber-optic couplers configured to respectively receive an optical signal of a first resonant frequency and an optical signal of a second resonant frequency; (first and second resonators R1 and R2  at first and second resonance frequency frep1 and frep2 respectively from an optical signal input through pump source; see figure 1A) an optical modulator configured to optically modulate the optical signal of the second resonant frequency received through the second fiber-optic coupler; (an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering; see page 4, column 2, lines 3-5) configured to combine the optical signal of the first resonant frequency received through the first fiber-optic coupler and the modulated optical signal of the second resonant frequency; (the output of the first and second resonators generated by the single CW laser are combined and out ot a fast photodiode, see page 2, Section device design and figure 1A) and a signal generator configured to generate a terahertz signal using heterodyne beating between the CW optical signal of the first resonant frequency and the modulated optical signal of the second resonant frequency, ;( an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering and the filtered is sent to photodiode followed, and the resulting rf signal is monitored and multiheterodyne RF beat notes is determined, see page 4, section multiheterodyne beat notes and figure 1A); such that the optical signal of the first resonant frequency and the optical signal of the second resonant frequency; (first and second resonators R1 and R2  at first and second resonance frequency frep1 and frep2; see figure 1A).

However, Avik does not explicitly disclose an optical combiner, through two different light source; wherein the two different light sources are monitored; are in phase through a phase locking device.

In a related field of endeavor, Kim discloses an optical combiner; ;(optical combiner 130 for combining the first light L1 and the second light  L2  to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical combiner of Kim with Avik to combine the first and the second laser light and the motivation is to generate third mixing light based on the with a frequency corresponding to the frequency difference between the first light and the second light.

However, the combination of Avik and Kim does not explicitly disclose based on the with a frequency corresponding to the frequency difference between the first light and the second light.

In a related field of endeavor, CN discloses through two different light source;(first and second lasers 1-1,1-2 for generating THz waves based on the frequency difference of the two laser sources 1-1 and 1-2; see figure 1) wherein the two different light sources are monitored; are in phase through a phase locking device ;(the lasers 1-1 and 1-2 have  same phase by using phase locking unit 1-3, see figure 1

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the phase locking of CN with Avik and Kim to provide phase locking of the emitted wavelengths and the motivation is to provide increased stability of the emitted wavelength.

Regarding claim 11, Avik does not explicitly disclose the terahertz signal generation apparatus of claim 7, wherein the optical combiner has a nonlinear tapered structure in the form of a parabolic or Gaussian curve.

In a related field of endeavor, Kim discloses the terahertz signal generation ;(terahertz signal generation apparatus, see figure 1) apparatus of claim 7, wherein the optical combiner ;(optical combiner 130 for combining the first light L1 and the second light  L2  to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical combiner of Kim with Avik to combine the first and the second laser light and the motivation is to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light.

However, the combination of Avik and Kim does not explicitly disclose has a nonlinear tapered structure in the form of a parabolic or Gaussian curve.

In a related field of endeavor, CN discloses has a nonlinear tapered structure in the form of a parabolic or Gaussian curve ;(terahertz output mirror 7-4 may use off-axis parabolic mirror; see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the parabolic mirror of CN with Avik and Kim to focus the input wave on the parabolic mirror and the motivation is to generate focused beam.

Claims 12, 13 and 14 are rejected under 35 USC 103 as being unpatentable over Avik et al; (On-chip dual-comb source for spectroscopy -2018 attached) in view of Kim et al; (US 8610094). 

Regarding claim 12, Avik discloses a terahertz signal generation ;(terahertz signal generation apparatus, see figure 1A) method comprising: outputting an optical signal of a first resonant frequency and an optical signal of a second resonant frequency from an optical signal input through a gain medium; (first and second resonators R1 and R2  at first and second resonance frequency frep1 and frep2 respectively from an optical signal input through pump source (gain medium), see figure 1A) optically modulating the output optical signal of the second resonant frequency; (an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering; see page 4, column 2, lines 3-5) the CW optical signal of the first resonant frequency and the modulated optical signal of the second resonant frequency; (the output of the first and second resonators generated by the single CW laser are combined and out ot a fast photodiode, see page 2, Section device design and figure 1A) and generating a terahertz signal using heterodyne beating between the CW optical signal of the first resonant frequency and the modulated optical signal of the second resonant frequency ;( an acousto-optic modulator could be used to frequency shift the pump for one of the rings to obviate the need for optical filtering and the filtered is sent to photodiode followed, and the resulting rf signal is monitored and multiheterodyne RF beat notes is determined, see page 4, section multiheterodyne beat notes and figure 1A); wherein the first resonant frequency and the second resonant frequency are processed to have a predetermined frequency difference; ; (multiheterodyne beat notes between the combs when both rings are tuned into resonance with the pump laser to generate dual combs to have a predetermined Δfrep; see figure 1A).

However, Avik does not explicitly disclose combining.

In a related field of endeavor, Kim discloses combining ;(optical combiner 130 for combining the first light L1 and the second light  L2  to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light, see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the optical combiner of Kim with Avik to combine the first and the second laser light and the motivation is to generate third mixing light L3 based on the with a frequency corresponding to the frequency difference between the first light and the second light


Regarding claim 13, Avik discloses the terahertz signal generation;(terahertz signal generation apparatus, see figure 1A)  method of claim 12, wherein: the outputting comprises outputting the optical signal of the first resonant frequency and the optical signal of the second resonant frequency through first and second resonators each comprising a ring waveguide and a bus waveguide connected to the ring waveguide, ;( the cascaded rings of the first and the second resonators have slightly different nominal radii of 50.04 and 49.98 mm, respectively and are coupled to the same bus waveguide; see page 2; section device design and figure 1A) and the ring waveguide included in each of the first and second resonators has an effective refractive index ;(the high refractive index of Si3N4 waveguide of the ring resonators R1 and R2 are tailored by engineering the waveguide geometry; see page 2; section device design and figure 1A) and a radius that are adjusted according to a resonant frequency of an optical signal to be generated; (the microheaters on the resonators R1 and R2 can tune the resonance by more than one full free spectral range (FSR) to compensate for fabrication variations in the ring’s radius; see section device design and figure 1B). 



Regarding claim 14, Avik discloses the terahertz signal generation method of claim 13, wherein: each of the first and second resonators further comprises a microheater ;(the resonators R1 and R2 consists of microheaters, see figure 1B) and center frequency values of optical signals output through the ring waveguide are finely adjusted through the microheater; (the microheaters on the resonators R1 and R2 can tune the resonance by more than one full free spectral range (FSR); see section device design and figure 1A). 

Allowable Subject Matter
4. Claims 4,5,8,9,10,15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Moon et al; (US 2021/0152251) discloses wireless signal transmitter and wireless receiver for transmitting and receiving THz wireless link, see figure 1.

b. Xu et al; (US 2020/0401012) discloses integration of phase adjustable Mach-Zehnder interferometers and micro-ring resonators, see figure 1.

c. Eran et al; (WO 2019/021282 A1)  discloses optical switches and the optical modulator devices used for Terahertz data communication rates, see figure 4B


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636